UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 . o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-51763 COMCAM INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 23-2976562 (I.R.S. Employer Identification No.) 1140 McDermott Drive, West Chester, Pennsylvania 19380 (Address of principal executive offices) (Zip Code) (610) 436-8089 (Registrants telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date. The number of shares outstanding of the issuers common stock, $0.0001 par value (the only class of voting stock), at November 11, 2010, was . 1 TABLE OF CONTENTS PART I  FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets as of September 30, 2010 (unaudited) and December 31, 2009 4 Unaudited Consolidated Statements of Operations for the three and nine month periods ended September 30, 2010 and September 30, 2009 5 Unaudited Consolidated Statements of Cash Flows for the nine month periods ended September 30, 2010 and September 30, 2009 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 1 1 Item 3. Quantitative and Qualitative Disclosures about Market Risk 1 8 Item 4. Controls and Procedures 1 9 PART II  OTHER INFORMATION Item 1. Legal Proceedings 1 9 Item 1A. Risk Factors 1 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 2 4 Item 3. Defaults upon Senior Securities25 Item 4. (Removed and Reserved) .25 Item 5. Other Information 25 Item 6. Exhibits 2 5 Signatures 2 6 Index to Exhibits 2 7 Explanatory Note This Form 10Q/A has been amended to (i) to expand our discussion and analysis of financial condition and results of operations; (ii) to add to our disclosure in respect to defaults on senior securities;(iii) to incorporate by reference additional exhibits and (iv) to bring current the Rule 13a-14(a) and Section 1350 certifications required by the Sarbanes-Oxley Act of 2002. 2 PART I  FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS As used herein, the terms Company, we, our, and us refer to ComCam International, Inc., a Delaware corporation, unless otherwise indicated. In the opinion of management, the accompanying unaudited financial statements included in this Form 10-Q reflect all adjustments (consisting only of normal recurring accruals) necessary for a fair presentation of the results of operations for the periods presented. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year. 3 COMCAM INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEETS September 30, December 31, ASSETS (Unaudited) (Audited) Current assets: Cash $ 728,451 217,783 Accounts receivable 673,559 1,190,927 Costs and estimated earnings in excess of billings on uncompleted contracts 80,062 1,874 Prepaid expenses 15,525 9,595 Note receivable - 36,667 Total current assets 1,497,597 1,456,846 Property and equipment, net 169,853 110,842 Intangible assets, net 407,648 700,502 Other assets 24,396 10,806 Total assets $ 2,099,494 2,278,996 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ 435,959 711,734 Accrued expenses 182,591 259,439 Billings in excess of costs and estimated earnings on uncompleted contracts 417,318 468,938 Related party payables - 36,667 Current portion of long-term debt 1,018,218 1,766,568 Total current liabilities 2,054,086 3,243,346 Accrued expenses 18,651 - Long-term debt 465,000 - Total liabilities 2,537,737 3,243,346 Commitments and contingencies Stockholders' deficit: Preferred stock, $.0001 par value; 2,000,000 shares authorized, no shares issued and outstanding - - Common stock, $.0001 par value; 100,000,000 shares authorized, 12,921,618 and 6,982,640 shares issued and outstanding, respectively 1,292 698 Additional paid-in capital 6,919,614 5,316,303 Stock subscription receivable - (1,000) Accumulated deficit (7,359,149) (6,280,351) Total stockholders' deficit (438,243) (964,350) Total liabilities and stockholders' deficit $ 2,099,494 2,278,996 The accompanying notes are an integral part of these financial statements 4 COMCAM INTERNATIONAL, INC. UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended Nine Months Ended September 30, September 30, Revenues, net $ 1,028,863 1,620 2,527,387 18,130 Cost of revenues 682,082 1,200 1,881,195 4,200 Gross profit 346,781 420 646,192 13,930 Operating expenses: General and administrative expenses 341,550 191,048 1,657,011 306,607 Research and development expenses 1,862 - 7,837 50 343,412 191,048 1,664,848 306,657 Income (loss) from operations 3,369 (190,628) (1,018,656) (292,727) Other income (expense): Interest income 97 1,671 667 1,671 Interest expense (20,597) (22,724) (74,534) (65,549) Debt extinguishment income - - 13,725 - (20,500) (21,053) (60,142) (63,878) Loss before provision for income taxes (17,131) (211,681) (1,078,798) (356,605) Provision for income taxes - Net loss $ (17,131) (211,681) (1,078,798) (356,605) Net loss per common share - basic and diluted $ (0.00) (0.04) (0.10) (0.08) Weighted average common and common equivalent shares 12,717,509 5,475,683 10,537,403 4,443,561 The accompanying notes are an integral part of these financial statements 5 COMCAM INTERNATIONAL, INC. UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended September 30, 2010 and 2009 Cash flows from operating activities : Net loss $ (1,078,798) (356,605) Adjustments to reconcile net loss to net cash used in operating activities: Common stock issued for services 390,000 114,500 Depreciation and amortization 321,741 9,512 Loss on disposal of assets 10,449 - (Increase) decrease in: Accounts receivable 517,368 - Prepaid expenses (5,930) - Related party receivable - (8,054) Costs and estimated earnings in excess of billings on uncompleted contracts (78,188) - Other assets (13,590) - Increase (decrease) in: Accounts payable (142,275) 29,094 Accrued expenses 121,708 146,108 Related party payables - (2,120) Billings in excess of costs and estimated earnings on uncompleted contracts (51,620) - Net cash used in operating activities (9,135) (67,565) Cash flows from investing activities : Issuance of note receivable - (36,667) Payments received on note receivable 36,667 - Purchase of property and equipment (98,347) - Net cash used in investing activities (61,680) (36,667) Cash flows from financing activities : Checks in excess of cash - 17,541 Payments on related party payable (36,667) 36,667 Payments on long-term debt (158,350) - Issuance of common stock 776,500 49,000 Net cash provided by financing activities 581,483 103,208 Net increase (decrease) in cash 510,668 (1,024) Cash, beginning of period 217,783 1,024 Cash, end of period $ 728,451 - The accompanying notes are an integral part of these financial statements 6 COMCAM INTERNATIONAL, INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2010 Note 1  Organization and Summary of Significant Accounting Policies Organization The consolidated financial statements consist of Comcam International, Inc. (Comcam) and its wholly owned subsidiary Pinnacle Integrated Systems, Inc. (Pinnacle). Collectively, these entities are referred to as the Company. Comcam International, Inc. was organized under the laws of the state of Delaware on September 19, 1998. The Companys operations consist primarily of the research and development of advanced compact video systems that utilize built-in digital compression technology. Pinnacle is a security systems integrator focused on correctional facilities across the United States, providing turnkey system design and installation, maintenance contracts, and field support technicians. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared by management in accordance with the instructions in Form 10-Q and, therefore, do not include all information and footnotes required by generally accepted accounting principles and should, therefore, be read in conjunction with the Companys Form 10-K for the year ended December 31, 2009, filed with the Securities and Exchange Commission. These statements do include all normal recurring adjustments which the Company believes necessary for a fair presentation of the statements. The interim operations are not necessarily indicative of the results to be expected for the full year ended December 31, 2010. Additional Footnotes Included By Reference Except as indicated in the following Notes, there have been no other material changes in the information disclosed in the notes to the financial statements included in the Companys Form 10-K for the year ended December 31, 2009, filed with the Securities and Exchange Commission. Therefore, those footnotes are included herein by reference. Note 2  Going Concern As of September 30, 2010, the Company has negative working capital, a stockholders deficit, and has incurred losses since inception. These factors taken alone raise substantial doubt about the Companys ability to continue as a going concern. However, management is in the process of procuring additional financing to expand marketing efforts and product development which actions, if successful, will enable the Company to continue as a going concern. Nevertheless, there can be no assurance that sufficient financing will be available to the Company to successfully pursue its marketing and product development efforts. 7 COMCAM INTERNATIONAL, INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2010 Note 3  Long-Term Debt Long-term debt consists of the following: September 30, December 31, (Unaudited) (Audited) Note payable to Robert Betty, bearing interest at 3%, secured by the common stock and assets of Pinnacle, and due in five monthly installments of $200,000, beginning February 15, 2010. The Company is in default of the agreement. $ 841,650 1,000,000 Notes payable to Paul Higbee, bearing interest at 8%, due March 2012, secured by the intellectual property of the Company. 465,000 465,000 Unsecured note payable to Global Megatrend, bearing interest at 7.5% and due on demand. The note may be converted to common shares of the Company, at the option of the holder, based on certain terms related to outstanding shares and per share prices. The Company is in default of the agreement. 176,568 176,568 Convertible debenture to HNI, LLC of $125,000 bearing interest at 12%, and due on demand. - 125,000 1,483,218 1,766,568 Less current portion (1,018,218) (1,766,568) $ 465,000 - Note 4  Stock Benefit Plans As of May 18, 2010 the Company terminated its previous stock benefit plan established on May 3, 2007. On May 28, 2010 the Company adopted a new stock benefit plan (the Plan) whereby it may issue common stock or grant common stock options to employees or other individuals, including consultants or advisors, who contribute to the Company
